— In a proceeding to invalidate the petition designating Mae Gowdie and Kenneth A. Deegan as candidates in the Republican Party primary election to be held on September 13,1983, for the office of Member of the Republican County Committee, 63rd Election District, Town of Huntington, the appeal is from a judgment of the Supreme Court, Suffolk County (Mallon, J.), dated August 18, 1983, which, after a hearing, granted the application. Judgment modified, on the facts, by deleting the provision granting the application as to Kenneth A. Deegan and substituting therefor a provision denying the application as to him. As so modified, judgment affirmed, without costs or disbursements. The board of elections is directed to restore the name of appellant Kenneth A. Deegan to the appropriate ballot. The record does not establish that the designee Kenneth A. Deegan participated in the irregularities or had any knowledge of them (see Matter of Cullen v Power, 21 AD2d 698, affd 14 NY2d 760). Mollen, P. J., Gibbons, Brown and Rubin, JJ., concur.